Case 19-32463-sgj7 Doc 7 Filed 07/26/19 Entered 07/26/19 16:22:02 Page1of2

Fill in this information to identify your case:

 

 

 

 

Debtor’ Rosine = Meredith Waodard &
First Name Moke Nane Last Name ; &
Debtor 2 oe
(Spouse, if filing) FirstName Meisie Norma Last Name i: Ry &
& Bs
United States Bankruptcy Court for the: Norther District of Texas Wy 7 3)
Case number ne, 2b 2 _ O Check if this is an
— Pigg be. Yo amended filing
Ope He
Siar, .
ae Op 2 Up,
Official Form 108 Sag?

Statement of Intention for Individuals Filing Under Chapter 7 25

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors ‘Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

 

 

 

information below.
identify the creditor and the property that is collateral What do you Intend to do with the property that Did you claim the
secures a debt? as promt ons edie GY
cl ie
Creditor’s .
name: Bridgeport Apartments U Surrender the property. bl No
CJ Retain the property and redeem it. O ves
oeecaipsien of 4 bedroom apartment rental unit ) Retain the property and enter into a
esouling debt Reatfirmation Agreement.
Wi Retain the property and fexplain}: | will be
moving but cannot at time of filing.
Creditor’ Sprint CL} Surrender the property. (2 No
7 C3 Retain the property and redeem it. Yes
pore of 2 devices (0 Retain the property and enter into a
securing debt iPhone XR, Samsung Galaxy S9 Reaffirmation Agreement.
Wi Retain the property and [explain]:
continue service
Creditors (J Surrender the property. I No
(CJ Retain the property and redeem it. D Yes
coe) of C2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.
() Retain the property and [explain]:
Creditors U] Surrender the property. (No
- () Retain the property and redeem it. Ol Yes
Oepery of L] Retain the property and enter into a
securing debt: Reaffirmation Agreement,

U Retain the property and [explain]:

 

Official Form 108 Statement of inteniion for individuals Filing Under Chapter 7 page 1
Case 19-32463-sgj7 Doc 7 Filed 07/26/19 Entered 07/26/19 16:22:02 Page 2 of 2

 

Debtor 1 Rosline ____Meredith Woodard Case uf known
Mice Name Last Name number (OF ia

First Name

eee Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066)
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ,
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: CQ) No
Description of leased UO) Yes
property:

Lessor’s name: O No

Description of leased C) Yes

property:

Lessor'’s name: ONo

Description of leased QO) Yes

property:

Lessor’s name: ONo
0 Yes

Description of leased

property:

Lessor’s name: Oi No

Description of leased O Yes

property:

Lessors name: CO No

Description of leased O Yes

Property:

Lessor’s name: C3 No

Description of leased O Yes

property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
nal property that is subject to an unexpired lease,

  

 

Signature of Dabtor 2
Date Date
MMi DD / YYYY MMi DD Yyy¥

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
